Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on March 11, 2022 is acknowledged. Claims 1-5, 10, 12-14, 16-18, 20, 29, 35-36 and 40-43 are currently pending. Claims 1, 12 and 16 have been amended.  Claims 11, 15, 21, 23 and 34 have been canceled. Claims 41-43 were previously withdrawn from examination. Claims 1-5, 10, 12-14, 16-18, 20, 29 and 35-36 are currently under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Jay DeYoung via Pallavi Banerjee on June 16, 2022.

3.	This office action is responsive to Applicant’s response filed March 11, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the Examiner’s amendment as set forth below, claims 1-5, 10, 12-14, 16-18, 20, 35, 40 and 50-54 are allowed.

3.	The application has been amended as follows:

In the claims:
1. (Currently Amended) A genetically engineered Vibrio cholerae bacterium comprising:
(a) a deletion in a nucleic acid sequence encoding a cholera toxin subunit A wherein the deletion renders the bacterium incapable of expressing the cholera toxin subunit A;
(b) a heterologous nucleic acid sequence encoding a Cas9 nuclease molecule, wherein the Cas9 nuclease molecule is integrated into the genome of the bacterium; 
	             (c) a heterologous nucleic acid sequence encoding a guide RNA (gRNA), wherein the  gRNA comprises a targeting domain which is complementary with a target nucleic acid sequence of ctxA;
             	(d) a deletion in a nucleic acid sequence encoding a multifunctional-autoprocessing repeats-in-toxin (MARTX) toxin, wherein the deletion renders the bacterium incapable of producing the MARTX toxin;
	             (e) a deletion in a nucleic acid encoding a flagellin, wherein the deletion renders the bacterium incapable of producing  the flagellin; and 
             (f) a deletion in a nucleic acid sequence encoding a RecA protein, wherein the deletion renders the bacterium incapable of producing RecA, wherein the bacterium is derived from a parental strain belonging to the El Tor biotype.

Claim 29 (Cancelled) 

Claim 36 (Cancelled) 

Claims 41-43 (Cancelled) 

50. (New)  The genetically engineered Vibrio cholerae bacterium of claim 1, wherein the bacterium comprises deletion of a dfrA gene, wherein the dfrA gene encodes a product that confers resistance to trimethoprim, and wherein the deletion prevents dispersal of the dfrA gene to other bacteria.

51. (New)  The genetically engineered Vibrio cholerae bacterium of claim 1, wherein the bacterium comprises deletion of a sul2 gene, wherein the sul2 gene encodes a product that confers resistance to sulfamethoxazole, and wherein the deletion prevents dispersal of the sul2 gene to other bacteria.

52. (New)  The genetically engineered Vibrio cholerae bacterium of claim 1, wherein the bacterium comprises deletion of a strAB gene, wherein the strAB gene encodes a product that confers resistance to streptomycin, and wherein the deletion prevents dispersal of the strAB gene to other bacteria.

53. (New)  The genetically engineered Vibrio cholerae bacterium of claim 1, wherein the bacterium comprises deletion of a floR gene, wherein the floR gene encodes a product that confers resistance to chloramphenicol, and wherein the deletion prevents dispersal of the floR gene to other bacteria.

54. (New) The genetically engineered Vibrio cholerae bacterium of claim 1, wherein the deletion in the nucleic acid sequence encoding the cholera toxin subunit A is in a nucleic acid sequence of the core region of a CTX[Symbol font/0x46] genome that was integrated into the genome of the bacterium, and wherein the deletion protects against toxigenic reversion by preventing chromosomal integration of CTXΦ.


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Claims 1-5, 10, 12-14, 16-18, 20, 35, 40 and 50-54 are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 16, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645